Title: From Benjamin Franklin to Guiard, 12 September 1784
From: Franklin, Benjamin
To: Guiard, Julien-Michel


				
					Passy ce 12 Septembre 1784.
				
				J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 8 de ce Mois. Je suis bien sensible à l’Intérêt que vous voulez bien prendre à ma Santé, et Je vous suis infiniment obligé, ainsi qu’à M. Dubourg, de la Communication de votre Reméde contre la Pierre et la Gravelle. Ma Maladie ayant été [assez?] supportable jusqu’à ce Jour, Je ne me suis point encore déterminé à faire usage d’aucun Médicament. Si le Mal augmentoit par la suite et que Je me visse obligé d’avoir recours à votre Recette, Je me ferai un Devoir de vous faire part du Succès. Agrèez, Je vous

prie, mes sinceres Remercimens et les Sentimens d’estime et de Reconnoissance avec les quels J’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant Serviteur.
				
					B. Franklin
					à M. Guiard.
				
			